. (O) 1947A   ..,_» 1.  . , , .  

An unpub|ishec order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

WILLIAM CARL MISIEWICZ, NO. 62520
Appellant,
THE STATE OF NEVADA,  § §  
R d t.

€Sp°“ en APR 1 o 2013

    

RA \E »106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990).
Accordingly, we

ORDER this appeal DISMISSED.

  

Parraguirre

cc: Hon. Doug Smith, District Judge
William Carl MisieWicz
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SuPREME Coum'
oF
NEvAl.')A